Order issued April 1, 2014.




                                      In The
                                Court of Appeals
                                     For The
                            First District of Texas
                                 _______________

                               NO. 01-13-00674-CV
                                _______________

                  ROBERT S. “BOB” BENNETT, APPELLANT

                                        V.

                 BROOCKS BAKER & LANGE, L.L.P., Appellee

                        ______________________________

                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2000-20780
                       ______________________________

                                    ORDER

      This is a statutory interlocutory appeal from an order signed on July 2, 2013.

An interlocutory appeal is an accelerated appeal. See TEX. R. APP. P. 28.1(a). “[I]n
an accelerated appeal, absent a [motion to extend time], the deadline for filing a

notice of appeal is strictly set at twenty days after the judgment is signed, with no

exceptions. . . .” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see TEX. R. APP.

P. 26.1(b), 26.3.

      Bennett’s notice of appeal was due by July 21, 2013, yet he did not file it

until August 1, 2013, making it untimely. See K.A.F., 160 S.W.3d at 927. Bennett

did not file a motion to extend time to file his notice of appeal. See TEX. R. APP. P.

26.3. Although we construe a notice of appeal filed beyond the time allowed by

rule 26.1(a)(1), but within the 15-day period allowed under TEX. R. APP. P. 26.3, to

imply a motion for an extension of time, it is still necessary for an appellant to

offer a reasonable explanation for his failure to timely file a notice of appeal.

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A reasonable explanation

is “any plausible statement of circumstances indicating that failure to file within

the specified period was not deliberate or intentional, but was the result of

inadvertence, mistake, or mischance.” Hone v. Hanafin, 104 S.W.3d 884, 886

(Tex. 2003) (internal quotation omitted).




                                            2
      Unless within 15 days of the date of this order, appellant files an explanation

reasonably explaining his failure to timely file his notice of appeal, we will dismiss

the appeal for want of jurisdiction. Coronado, 994 S.W.2d at 902; TEX. R. APP. P.

42.3(a). This appeal is removed from the submission docket and, if dismissal is

unwarranted, will be reset for submission at a later date.

It is so ordered.




                                       Jane Bland
                                       Acting individually




                                          3